Citation Nr: 1106938	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-14 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection for skin cancer. 

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION


The Veteran served on active duty in the military during World 
War II, from June 1944 to January 1946.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia.  

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In this decision the Board is reopening the claim for service 
connection for skin cancer on the basis of new and material 
evidence.  But the Board is then remanding this claim to the RO, 
via the Appeals Management Center (AMC), for further development 
before readjudicating this claim on its underlying merits.  This 
additional development will specifically include having the 
Veteran undergo a VA compensation examination for a medical nexus 
opinion concerning the etiology of his skin cancer, especially in 
terms of whether it is attributable to sun exposure during his 
military service, as a private medical nexus opinion indicates, 
though not actually diagnosed until many years later after 
service.

Additionally, the Board is going ahead and deciding the claim for 
service connection for bilateral hearing loss.  




FINDINGS OF FACT

1.  An unappealed September 1985 RO decision previously 
considered and denied the Veteran's claim for service connection 
for skin cancers because there was no medical or other competent 
evidence then of record showing his skin cancers were incurred in 
or aggravated by his military service.  

2.  Some of the additional evidence received since that September 
1985 RO decision, however, is not cumulative or redundant of 
evidence previously considered, relates to an unestablished fact 
necessary to substantiate this claim, and raises a reasonable 
possibility of substantiating this claim.

3.  The most probative (competent and credible) evidence of 
record indicates the Veteran's bilateral hearing loss is 
unrelated to his military service, including to acoustic trauma 
from excessive noise exposure during service.


CONCLUSIONS OF LAW

1.  The September 1985 RO decision denying service connection for 
skin cancers is final and binding on the Veteran based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).  

2.  But new and material evidence has been received since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  The Veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

For a petition to reopen a previously denied unappealed claim, 
this VCAA notice must:  (1) notify the Veteran of the evidence 
and information necessary to reopen the claim (i.e., by 
describing what is meant by new and material evidence); 
(2) identify what specific evidence is required to substantiate 
the element or elements needed for service connection that were 
found insufficient in the prior denial of this claim on the 
merits; and (3) provide general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA's 
Office of General Counsel issued informal guidance interpreting 
Kent as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis of 
the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006).

These VCAA notice requirements apply to all five elements of a 
claim, including concerning the downstream disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, this VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

Here, since the Board is reopening the claim for service 
connection for skin cancer on the basis of new and material 
evidence, the Board need not determine whether there has been 
compliance with Kent because the claim is being reopened, 
regardless, so the holding in Kent is ultimately inconsequential.  
38 C.F.R. § 20.1102.  

Concerning the Veteran's claim for service connection for 
bilateral hearing loss, letters satisfying the notice 
requirements of 38 C.F.R. § 3.159(b)(1) were sent to him in May 
and August 2005, so before initially adjudicating this claim in 
January 2006, meaning in the preferred sequence.  The letters 
informed him of the evidence required to substantiate this claim 
and of his and VA's respective responsibilities in obtaining this 
supporting evidence.  Additionally, he more recently was sent a 
letter in February 2008 discussing the Dingess requirements 
(downstream disability rating and effective date elements of this 
claim) because that decision was issued after the initial 
adjudication of his claim.  And the RO since has issued another 
decision in May 2008 and SSOCs in February and October 2009 
considering any additional evidence submitted or otherwise 
obtained since or in response to that additional notice.  So the 
claim has been reconsidered since providing all necessary VCAA 
notice, such that the timing defect in the provision of that 
additional notice has been rectified ("cured").  See again 
Mayfield IV and Prickett.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), private treatment records, and 
he submitted personal statements in support of his claim.  In 
addition, the RO arranged for a VA compensation examination in 
November 2005 to determine whether his bilateral hearing loss is 
attributable to his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  And he cancelled his request for a Travel Board 
hearing scheduled for December 2010.  38 C.F.R. § 20.704(e) 
(2010).  Therefore, the Board is satisfied that VA has provided 
all assistance required by the VCAA and that appellate review may 
proceed without prejudicing him.

II.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Skin Cancer

As already alluded to, an earlier September 1985 RO decision 
initially considered and denied the Veteran's claim for service 
connection for skin cancers.  And following the withdrawal of the 
appeal of that initial denial in July 1986, see 38 C.F.R. 
§ 20.204, that decision became final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).  

The Veteran filed a petition to reopen this claim in February 
2005.  Therefore, the amended regulations with respect to new and 
material evidence are for application.  See 66 
Fed. Reg. at 45,620, indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after August 
29, 2001.  

The January 2006 RO decision that precipitated this appeal denied 
the claim on its merits, concluding there was no evidence 
indicating the Veteran's skin cancer is related to his military 
service.  The RO did not preliminarily determine whether there 
was new and material evidence to reopen the claim since it 
previously had been considered and denied and the initial appeal 
withdrawn.  Regardless, the Board must make this threshold 
preliminary determination of whether there is new and material 
evidence to reopen the claim, before proceeding further, because 
this initial determination affects the Board's jurisdiction to 
adjudicate the underlying claim on its underlying merits, i.e., 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) 
and VAOPGCPREC 05 92 (March 4, 1992).

If the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

When determining whether a claim should be reopened, the Board 
performs a 
two-step analysis.  The first step is to determine whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
all the evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence 
need not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance.  Id., at 284.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  This presumption only 
applies when making a determination as to whether the evidence is 
new and material.  It does not apply when making a determination 
as to the ultimate credibility and weight of the evidence as it 
relates to the merits of the claim.  Essentially, the presumption 
of credibility "dissolves" once the claim is reopened and 
decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 
(1994) (indicating "Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

In the prior September 1985 decision, the RO denied the claim 
because, despite the Veteran's diagnosis and treatment for skin 
cancers since service, beginning in 1975, there still was no 
indication any of his skin cancers were attributable to his 
military service.  So although he had the required then current 
diagnoses of skin cancers, there was no evidence attributing 
these skin cancers to his military service since, as reaffirmed 
in the April 1986 SOC, there was no evidence of this disease in 
service.  The RO based this unfavorable determination on 
information gleaned from the Veteran's STRs, private treatment 
records showing the diagnosis and treatment for skin cancer 
lesions, and the statements he had submitted personally.  

In the more than 25 years since that September 1985 decision, 
however, the Veteran has submitted additional evidence suggesting 
his skin cancer may be a result of sun exposure during his 
military service.  In a March 2009 statement from Dr. E.K., a 
retired board certified dermatologist, he concluded the Veteran 
has sun-induced basal and squamous cell carcinomas.  Dr. E.K. 
further noted the Veteran's historical statements that he had 
experienced chronic sun exposure during his military service, 
including several severe sunburns.  Dr. E.K. then indicated the 
Veteran has "severe sun damaged skin associated with multiple 
sun induced skin malignancies," presumably referring to the 
history of sun exposure he had in service



So unlike when the RO initially considered this claim in 
September 1985, there is now medical nexus evidence suggesting 
the Veteran's skin cancer is attributable to his military service 
- and, in particular, to chronic sun burn in service.  And, as 
explained, the credibility of this additional evidence is 
presumed - albeit for the limited purpose of determining whether 
this evidence is new and material.  Justus, 3 Vet. App. 510, 513 
(1992).  Moreover, as the Court explained in Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient 
reopen a claim if it contributes to a more complete picture of 
the circumstances surrounding the origin of the disability at 
issue, even where this additional evidence is not enough to 
convince the Board to grant the claim.

This finding of new and material evidence, however, does not mean 
the claim ultimately will be granted, only that it is deserving 
of further consideration on its underlying merits.  So to this 
extent, and this extent only, the appeal is being granted subject 
to the further development of this claim on remand.

III.  Entitlement to Service Connection for Bilateral Hearing 
Loss

The Veteran also attributes his bilateral hearing loss to his 
military service, including especially to acoustic trauma, such 
as from exposure to 81-millimeter mortars, 30-caliber machine 
guns, and bomb explosions while in training and during his 
participation in the Battle of the Bulge.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

To establish entitlement to service connection, there generally 
must be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in some cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Organic diseases of the nervous system - such as sensorineural 
hearing loss - will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  But according to VA standards, impaired 
hearing only will be considered to be an actual ratable 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss 
disability by these standards of 38 C.F.R. § 3.385 be 
demonstrated during service, or even within the one-year 
presumptive period following discharge, although a hearing loss 
disability by these standards of § 3.385 must be currently 
present to have a ratable disability.  If there is current 
ratable hearing loss disability, then service connection is 
possible if this current disability can be adequately linked to 
the Veteran's military service as opposed to other unrelated 
factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, 
post-service audiometric findings meeting regulatory requirements 
for hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute the 
post-service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.  



A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements to establish chronicity of 
disease or injury in service and, in turn, link the current 
disability to service.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

To establish a showing of chronic disease in service, or within a 
presumptive period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg, separated shoulder, 
pes planus (flat feet), varicose veins, etc.), (2) the layperson 
is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumption period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007)

Regarding the first requirement for service connection, there is 
no disputing the Veteran has bilateral (i.e., right and left ear) 
hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of this proof, there could be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).  To this end, he submitted VA treatment 
records beginning in February to April 2005 illustrating repeated 
complaints concerning his hearing.  Additionally, during his 
November 2005 VA compensation examination, his average pure tone 
threshold level of 63 decibels for his right ear and 60 decibels 
for his left ear meets the requirements for a ratable hearing 
loss disability pursuant to 38 C.F.R. § 3.385.  Based on the 
results of that hearing test, the VA examiner determined there 
was mild sloping to profound bilateral sensorineural hearing loss 
in the right ear, and moderate rising to mild and sloping to a 
moderate to severe sensorineural hearing loss in the left ear.  
So there is no disputing the Veteran has bilateral hearing loss 
and, indeed, of sufficient severity according to the threshold 
minimum rating requirements of § 3.385 to also be considered an 
actual disability by VA standards.  See also Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
VA compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).



Hence, resolution of the appeal of this claim turns on whether 
this disorder is attributable to the Veteran's military service, 
including especially to acoustic trauma as mentioned.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Regarding in-service incurrence of his hearing loss, the Board 
sees that the Veteran's STRs, specifically, his separation 
document, show he served overseas in the European Theater during 
World War II.  His military occupational specialty (MOS) was 
rifleman.  And so, the Board finds there is credible evidence he 
sustained the type of acoustic trauma claimed in service since 
this type of event is consistent with the circumstances of his 
service.  38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  
There still needs to be supporting medical nexus evidence, 
however, indicating his current bilateral sensorineural hearing 
loss is a consequence of that noise exposure in service.  Medical 
evidence is not always or categorically required to establish 
this cause-and-effect correlation or linkage, but it is when, 
as here, the particular condition at issue is not readily 
amenable to lay diagnosis or probative opinion on this 
determinative issue of causation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009);

The report of the Veteran's January 1946 military discharge 
examination indicates there were no hearing-related problems or 
issues when separating from service.  And although, obviously, 
the diagnostic means now employed to determine whether there is 
hearing loss were not available at the time of that separation 
examination many years (indeed decades) ago, there is no 
indication the Veteran even had complaints concerning his hearing 
acuity at the time of that separation examination.  So this is 
probative evidence against the notion that his hearing loss 
originated during his military service.  See Struck v. Brown, 
9 Vet. App. 145 (1996).

The record also does not contain any evidence of sensorineural 
hearing loss within one year of the Veteran's discharge from 
service in January 1946, so meaning by January 1947.  Hence, he 
also is not entitled to any presumption regarding 
in-service incurrence of this condition.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Indeed, it was not for many more years until there was any 
objective indication or confirmation of hearing loss, which also 
is probative evidence against the notion the Veteran's hearing 
loss dates back to his military service.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along with 
other factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

However, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006), the Federal Circuit Court recognized lay evidence as 
potentially competent to support presence of disability, both 
during service and since, even where not corroborated by 
contemporaneous medical evidence such as treatment records.  The 
Court in Buchanan went on to indicate, however, that the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence, 
to determine its ultimate probative value in relation to other 
items of evidence.  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Veteran's VA treatment records from February to April 2005 
and his private treatment records from August 1988 to June 2001 
from Dr. K.W., from March 2003 to September 2007 from Dr. K.H., 
and from February to May 2008 from Dr. J.E. only note the 
existence of and treatment for his hearing loss and an inner ear 
disorder.  But this, alone, is not determinative of the claim 
because these doctors do not also attribute the hearing loss to 
the Veteran's military service and, especially, to any acoustic 
trauma he may have sustained, such as while in combat during 
World War II.

Indeed, to the contrary, a November 2005 VA compensation 
examination was also conducted to determine whether there is any 
relationship or correlation between the Veteran's military 
service and his bilateral hearing loss.  And the report of this 
November 2005 VA examination contains an opinion from the 
evaluating audiologist concluding it is less likely than not 
(less than 50/50 probability) the Veteran's current bilateral 
sensorineural hearing loss was caused by or a result of acoustic 
trauma in service.  In discussing the rationale for this 
unfavorable opinion, this commenting VA audiologist pointed out 
that the Veteran reported the date of onset of his hearing loss 
as during the 1960s, so many years after his military service had 
ended (when he is said to have experienced the acoustic trauma 
from repeated exposure to excessively loud noise).  So this VA 
examiner considered especially noteworthy the substantial amount 
of time that elapsed between the claimed precipitating event 
(acoustic trauma in service) and subsequent development or 
diagnosis of hearing loss.  Additionally, he noted, the Veteran 
was exposed to significant post-service noise, such as 
recreational hunting until approximately 2000 and while working 
with lawn equipment, farm equipment and power tools, all without 
the benefit of hearing protection.  So this VA examiner cited 
these other factors as more likely causes of the Veteran's 
hearing loss.  This VA examiner further explained that the speech 
discrimination results were very poor bilaterally and 
inconsistent with other test results and, therefore, should not 
be used in determining service connection.  

This VA examiner's unfavorable nexus opinion is uncontroverted.  
Therefore, in the absence of any necessary evidence establishing 
the Veteran's hearing loss is attributable to his military 
service, the Board finds that the most probative (competent and 
credible) evidence of record is against his claim.  And since, 
for the reasons and bases discussed, the preponderance of the 
evidence is against his claim, there is no reasonable doubt to 
resolve in his favor, and his claim must be denied.  38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

As there is new and material evidence, the petition to reopen the 
claim for service connection for skin cancer is granted, subject 
to the further development of this claim on remand.

The claim for service connection for bilateral hearing loss is 
denied.


REMAND

Before addressing the underlying merits of the claim for service 
connection for skin cancer, the Board finds that additional 
development of the evidence is required.

Another VA compensation examination and medical nexus opinion is 
needed to determine the nature and etiology of the Veteran's skin 
cancer, specifically in terms of whether it is attributable to 
his military service and especially the chronic sun burn he says 
he experienced in service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
See also 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 
3.159(c)(4)(i).

The Veteran previously had a VA compensation examination in 
November 2005.  But the examiner failed to render any opinion 
regarding the etiology of the Veteran's skin cancer in terms of 
whether it is directly related to his military service and, in 
particular, the result of severe sunburn during his military 
service as he is alleging.  Concerning his alternative assertion 
that his skin cancer is secondarily related to his service-
connected eczema, the examiner stated that it was impossible for 
him to render an opinion on this other possibility and that a 
board certified dermatologist would need to determine whether the 
skin cancer and eczema are related.  See 38 C.F.R. § 3.310(a) and 
(b) permitting service connection on this secondary basis for 
disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 
Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 
(1999) (all indicating that supporting medical nexus evidence 
generally is needed to associate a claimed condition with a 
service-connected disability).

However, as explained, the Veteran since has submitted a March 
2009 statement from a private physician, Dr. E.K., who is also a 
retired board certified dermatologist, attesting to the fact that 
the Veteran suffers from severe sun exposure and that his cancer 
is sun induced.  But this statement does not contain any 
medical explanation or rationale for linking the initial 
diagnosis of skin cancer many years after service to sun exposure 
during service (as opposed, for example, to any additional sun 
exposure the Veteran may have had during the many years since his 
discharge from service).  And this is where the probative value 
of the opinion is mostly derived.  See Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008) (wherein the Court held that "[i]t is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion.").  
Further, although not dispositive of the probative value of this 
doctor's opinion, there is no indication he reviewed the 
Veteran's STRs or other available medical records in the file 
that might have provided a more informed or comprehensive 
perspective of the Veterans relevant medical and other history, 
although relying on the Veteran's 
self-reported history cannot, alone, be cited as grounds for 
rejecting the opinion unless it is determined this self-reported 
history is not credible.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
Therefore, additional medical comment is needed to assist in 
making this important determination regarding causation.  See, 
e.g., Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).



Accordingly, this claim for skin cancer is REMANDED for the 
following additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  If still available to provide further 
comment, ask Dr. E.K., who submitted the March 
2009 statement in support of the claim, to 
provide the medical rationale for his opinion 
that the Veteran's skin cancer is the result of 
prolonged sun exposure and resultant sunburn 
during his military service during World War II 
from June 1944 to January 1946, as opposed to, 
for example, any additional prolonged exposure 
to sun the Veteran may have had in other 
capacities during the many years since his 
discharge from service.

2.  Schedule another VA compensation 
examination for a medical nexus opinion 
concerning the likelihood (very likely, as 
likely as not, or unlikely) the Veteran's 
skin cancer is attributable to his military 
service - either i) directly related to his 
service from sunburn while in service during 
World War II from June 1944 to January 1946, 
ii) presumptively related to his service 
if initially manifested to a degree of at least 
10-percent disabling within one year after his 
discharge from service, so by January 1947, or 
iii) proximately due to, the result of, or 
chronically aggravated by his service-connected 
dermatitis for secondary service connection.



In making these determinations regarding 
causation, the examiner is asked to consider 
Dr. E.K.'s March 2009 statement and any 
additional statement or supporting evidence 
positing a relationship or correlation between 
the Veteran's skin cancer and his military 
service.  

The Veteran is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.  38 C.F.R. 
§ 3.655.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
claims file, including a complete copy of this 
remand, must be made available for review of 
the Veteran's pertinent medical and other 
history.  

The term "as likely as not" 
(50 percent/greater probability) does not mean 
merely within the realm of medical possibility, 
rather that the weight of medical evidence both 
for and against a conclusion such as causation 
is so evenly divided that it is as medically 
sound to find in favor of that conclusion as it 
is to find against it.  

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the record, 
if necessary citing to specific evidence in the 
file.



3.  Then readjudicate the claim for service 
connection for skin cancer on its underlying 
merits, i.e., on a de novo basis, in light of 
the additional evidence.  If this claim is not 
granted to the Veteran's satisfaction, send him 
a supplemental statement of the case (SSOC) and 
give him an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


